Title: John Adams to Abigail Adams, 7 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 7. 1777
     
     I am returned in tolerable Health to this Town—have received but one Letter from you since I left you, that which you sent by Mr. Rice.
     If you send Letters to Coll. Warren, or your Unkle Smith, they will be conveyed, with safety. I hope the Post Office will be upon a better footing soon.
     An Army is gathering in the Jerseys. They have frequent Skirmishes, and the Enemy generally come off second best.—Whether We shall stay long here is uncertain. If We remove it will not be far.
     This will go by Dr. Jackson one of the Managers of the Lottery. I hope it will find you all well.
     I conjecture you have cold Weather and snow enough. We had at Baltimore last Saturday and Sunday a deep Snow and very sharp frost, such as froze over the Susquehannah, and obliged Us to ride up 15 miles, to cross the River at Bald fryars. We found a deep snow all the Way to this Place.
     Maryland and Pensilvania, have at last compleated their Governments. Mr. Johnson is Governor of the first and Thomas Wharton Jur. of the other.
     The Delaware State too have finished theirs. Mclnlay is Governor. They have also chosen new Delegates to Congress. So have S. Carolina—so has Pensilvania. So has Maryland.
     There is indeed every where a more chearfull Face upon Things than there was.
     South Carolina is said to have a great Trade and a plenty of Things. Salt comes in frequently and there is a Prospect of supply, though dear.
     Our national Revenue is now the most delicate and important Object We have to regulate. If this could be put upon a proper footing, We should be happy.
     Money comes in fast upon Loan, which is one great Step—but We must take others.
     I sent you from Baltimore, by Captn. Harden, to the Care of your Unkle a Barrell of Burr flour. I hope it will not be taken, but you know I am not lucky in trade.
    